  Case 19-44337-mxm13 Doc 50 Filed 02/03/20                   Entered 02/03/20 12:20:04            Page 1 of 1



WWR # 040525631
                                 UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION
IN RE:                                          )
                                                )
Dustin L. Collett                               )    Bankruptcy No. 19-44337-mxm13
                       Debtor                   )
                                                )    Chapter 13
Citizens Bank, N.A.                             )
                       Movant                   )    Hearing Date: February 4, 2020
                                                )
                      v.                        )    Hearing Time: 9:30 a.m.
                                                )
Dustin L. Collett                               )    Hearing Location: RM 128, US Courthouse
                       Debtor                   )    501 W. 10th Street, Fort Worth, TX 76102
                                                )
                                                )    Judge: Mark X. Mullin
AND                                             )
                                                )
Pam Bassel on behalf of the United              )
States Trustee,                                 )
                       Respondents              )

                        CERTIFICATION OF NO OBJECTION REGARDING
                       MOTION FOR RELIEF FROM AUTOMATIC STAY FROM

       The undersigned hereby certifies that, as of the date hereof, no answer, objection or other responsive
pleading to the Motion filed on 01/16/2020 has been received. The undersigned further certifies that the Court’s
docket in this case has been reviewed and no answer, objection or other responsive pleading to the Motion appears
thereon. Pursuant to the Notice of Hearing, objections to the Motion were to be filed and served no later than
01/30/2020.
       It is hereby respectfully requested that the Order attached to the Motion be entered by the Court.

Date: 02/03/2020


  /s/ Jason K. Wright
  Jason K. Wright, SBN OH-0073237
  Weltman, Weinberg & Reis Co., L.P.A.
  965 Keynote Circle
  Brooklyn Heights, OH 44131
  Phone: (216) 739-5721
  Email: jwright@weltman.com
  Attorney for Movant
